Citation Nr: 0430418	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-34 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1946 to April 
1947.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied reopening a claim 
for service connection for hearing loss.

In a letter dated in September 2004, the veteran raised a 
claim for service connection for an eye disorder.  This is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In February 1996, the RO denied entitlement to service 
connection for hearing loss.  The veteran was notified of 
this decision and of his appellate rights by a letter dated 
February 28, 1996.  He did not appeal.  

2.  None of the evidence received since February 1996 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
hearing loss.


CONCLUSIONS OF LAW

1.  The February 1996 rating decision denying entitlement to 
service connection for hearing loss is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2004).  

2.  New and material evidence has not been received, and the 
claim for service connection for hearing loss may not be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service medical records are negative for any 
complaints or findings of hearing loss.  In a statement dated 
in July 1989, he said that he was suffering from an ear 
defect.  

The RO denied entitlement to service connection for hearing 
loss in a July 1991 rating decision.  The veteran was 
notified of this decision and of his appellate right by 
letter dated July 11, 1991.  He did not appeal.  Rather, in a 
statement received in August 1991 the veteran stated that he 
agreed with the rating decision and that a doctor who 
examined his ears declared them "all clear."

In August 1995, the veteran sought to reopen his claim for 
service connection for hearing loss.  He reported that during 
service his sergeant kicked him in the head because he 
assembled a rifle incorrectly.  As a result, the veteran said 
that he was unconscious.  He also reported that a doctor told 
him that his hearing loss was due to a very loud sound that 
he heard.  In support of his claim, the veteran provided a VA 
treatment record dated in January 1995 showing a diagnosis of 
hearing loss.

In February 1996, the RO denied service connection for 
hearing loss on the grounds that the claim was not well 
grounded.  The veteran was notified of this decision and of 
his appellate rights by letter dated February 28, 1996.  He 
did not appeal.

The veteran next sought to reopen his claim for service 
connection for hearing loss in August 1999.  He provided a 
sworn statement describing the incident when he was allegedly 
kicked in the head during basic training.  He said that in 
1995 an American doctor in Bronx, New York, told him that the 
kick to his head caused hearing loss.

In July 2000, the RO reopened the claim for service 
connection for hearing loss and then denied it on the grounds 
that it was not well grounded.  The veteran was notified of 
this decision and of his appellate rights by letter dated 
July 10, 2000.  In a statement received at the RO in June 
2001, he stated that the July 2000 rating decision was 
"unfair."  

In October 2002, the veteran submitted another statement to 
the RO describing the incident when he was allegedly kicked 
in the head during service, rendering him unconscious and 
causing a loud sound upon impact with his helmet.  He again 
stated that a doctor from the Bronx VA Medical Center (VAMC) 
told him that his hearing loss was caused by a very loud 
sound.

In a statement received at the RO in February 2003, D.P.B. 
and M.C.P. stated that the veteran resigned from his position 
as post commander because of defective hearing.  

In April and May 2003, Benjamin D. Pajaro, M.D., Marbel 
Medical Specialists' Center, noted that the veteran had 
sensorineural hearing loss.  

In March 2004, the RO received from the veteran the originals 
of a New York State Department of Social Services benefit 
identification card, "Starkey warranty card" for hearing 
instruments, and a payment receipt for Montefiore Medical 
Center.  


II.  Legal analysis

A.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  
 
Specifically, VA must inform the claimant about (1) the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) the information and evidence that 
VA will seek to provide; (3) the information and evidence he 
or she is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in December 2003.  The veteran was 
told of the requirements to successfully reopen his claim, 
advised of his and VA's respective duties, and asked to 
submit information and/or evidence pertaining to the claim to 
the RO.  The content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Although the VCAA notice letter was sent after the rating 
decision currently on appeal, any defect with respect to its 
timing was harmless error because the veteran did not produce 
any additional information or evidence upon receiving the 
content-complying notice in December 2003.  This provides a 
sound basis for concluding that the disposition of his claim 
would not have been different had he received pre-AOJ 
adjudicatory notice.  See 38 U.S.C.A § 7261; Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed. Cir. 2004); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's service medical records and post-service VA 
treatment records dated in 1995 are of record.  The RO tried 
and failed to obtain records from Montefiore Medical Center 
due to insufficient information provided by the veteran.  The 
RO notified the veteran of its inability to obtain these 
records, but he has not responded.  The veteran has not 
indicated the existence of additional relevant records that 
the RO failed to obtain.  Thus, VA has assisted the veteran 
to the extent possible.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Here, VA was not under an obligation to have 
the veteran examined because the veteran has not brought 
forth new and material evidence to reopen the claim for 
service connection.  See 38 C.F.R. § 3.159(c)(4)(iii) 
(stating that paragraph (c)(4) applies to a claim to reopen a 
finally adjudicated claim only if new and material evidence 
is presented or secured).  

Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claim on the merits.  


B. New and material evidence

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).  

Service connection for sensorineural hearing loss may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

As noted above, the RO denied entitlement to service 
connection for hearing loss in a February 1996 rating 
decision.  After being sent a notice of this decision by the 
RO on February 28, 1996, the veteran failed to initiate an 
appeal within the allowed time and the decision became final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004).  

The Board is aware that the RO again denied service 
connection for hearing loss in July 2000.  However, the 
veteran's statement received at the RO in June 2001 saying 
that the July 2000 rating decision was unfair may be accepted 
as a timely notice of disagreement.  See 38 C.F.R. § 20.201, 
20.302(a).  Accordingly, that rating decision did not become 
final.  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  

The issue of whether new and material evidence has been 
submitted to reopen a previously disallowed claim is a 
material issue.  Before the Board may reopen such a claim, it 
must make a finding that new and material evidence has been 
presented.  See 38 U.S.C.A. § 5108, Barnett, 83 F.3d 1380; 
Elkins v. West, 12 Vet. App. 209 (1999).  When determining 
whether a claim should be reopened, the credibility of the 
newly submitted evidence is presumed, Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran's claim was received in August 1999 and therefore 
the amendment is not applicable to his claim.

At the time of the last final rating decision in February 
1996, there was no evidence linking the veteran's hearing 
loss diagnosed in 1995 to his active service.  The Board 
finds that new and material evidence has not been received.  

The veteran's contentions that his hearing loss results from 
an in-service head injury are not new.  His statements are 
essentially a repetition of his previous assertions that were 
before the RO in February 1996, and are basically cumulative 
and not new.  See Paller v. Principi, 3 Vet. App. 535, 538 
(1992) (distinguishing corroborative evidence from cumulative 
evidence).  Moreover, his lay statements that an in-service 
injury caused his hearing loss are not competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The medical records from Dr. Pajaro showing a diagnosis of 
hearing loss many years after service are cumulative.  There 
was medical evidence before the RO in 1996 showing that the 
veteran suffered from hearing loss.  These records are also 
not material, as they merely reiterate that the veteran has a 
hearing disability without providing a relationship between 
such disability and his service.  

Although new, the statement from D.P.B. and M.C.P., the 
social service benefits identification card from New York, 
the warranty card for hearing instruments, and the receipt 
from the Montefiore Medical Center are not material because 
they fail to show a relationship between the veteran's 
hearing loss and his active service.  

With respect to the veteran's statement that the VA examiner 
in 1995 told him that his hearing loss was related to the in-
service incident when he was kicked in the head, the Board 
notes that the 1995 treatment record is associated with the 
claims folder and reflects so such opinion.  Additionally, 
"hearsay medical evidence" does not constitute competent 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Therefore, this statement is cumulative and not 
material.

Assuming, without deciding, that the veteran did suffer a 
head injury in service, no competent evidence has ever been 
submitted in this case showing a relationship between any 
current hearing loss and any such injury.  There is no 
medical evidence indicating that the veteran has hearing loss 
that had its onset during active service or within one year 
after his separation from service or that is related to any 
in-service disease or injury. 

Accordingly, the evidence received subsequent to February 
1996 is not new and material and does not serve to reopen the 
veteran's claim for service connection for hearing loss.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).


ORDER

New and material evidence not having been submitted, the 
claim for entitlement to service connection for hearing loss 
is denied.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



